ACCEPTED
                                                                                                       14-15-00044-CV
                                                                                         FOURTEENTH COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  4/13/2015 5:09:19 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                CLERK




                                                                                      FILED IN
                                                                               14th COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                              April 7, 2015                    4/13/2015 5:09:19 PM
                                                                               CHRISTOPHER A. PRINE
                                                                                        Clerk


Mr. Christopher A. Prine
Clerk of the Court
Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002
Via TexFile

        Re:    Court of Appeals Number:              14-15-00044-CV
               Trial Court Case Number:              2012-49872

        Style: Erin Lynn Stow and Katherine Bradley v. David Lee Ivicic, Individually and d/b/a
               Longhorn Bar and Grill, Mary H. Webb, Individually and d/b/a Longhorn Bar and
               Grill and Thomas Raymond Pennington, and Slammin 4, LLC.

Dear Mr. Prine:

       In response to the Court’s letter of March 25, 2015, no reporter’s record is requested.
Appellant, Brandi Turner is only appealing the final judgment as it pertains to the Defendant, Slammin
4, LLC with respect to the summary judgment.

        Thank you for your usual assistance in this matter. Please call with any questions.

                                                     Very truly yours,

                                                     S. Scott West
                                                     S. SCOTT WEST

SSW/er